and he
                he formal hearing about the true identity of Maureen Lidster,
                                                                                 a letter
                enied that the Maureen Lidster named in the will was his wife in
                                                                                     of the
                o the State Bar. The State Bar filed a complaint alleging violations
                                                                                  interest:
                ollowing rules of professional conduct: RPC 1.8(c) (conflict of
                                                                                    al), RPC
                current clients: specific rules), RPC 3.3 (candor towards the tribun
                                                                                   ssion and
                4.1 (truthfulness in statements to others), RPC 8.1(a) (bar admi
                                                                                 that the
                disciplinary matters), and RPC 8.4 (misconduct). The panel found
                                                                                   incing
                violations alleged in the complaint were proven by clear and conv
                                                                                 dishonest
                evidence. The panel found the following aggravating factors: (1)
                                                                                   ents; or
                or selfish motive; (2) submission of false evidence; false statem
                                                                               refusal to
                other deceptive practices during the disciplinary hearing; (3)
                                                                                   antial
                acknowledge the wrongful nature of the conduct; and (4) subst
                                                                                 lack of
                experience in the practice of law. The panel found that O'Mara's
                                                                                   ating
                prior disciplinary history and character and reputation were mitig
                                                                                     from
                factors. Further, the panel recommended that O'Mara be suspended
                                                                                  plinary
                the practice of law for six months and pay the costs of the disci
                proceeding.
                            This court's automatic review of a disciplinary panel's findings
                                                                                           f,
                and   recommendations is de novo. SCR 105(3)(b); In re Discipline of Stuhf
                                                                                      h the
                 108 Nev. 629, 633, 837 P.2d 853, 855 (1992). "Althoug
                                                                                      is not
                 recommendations of the disciplinary panel are persuasive, this court
                                                                               ine the
                 bound by the panels findings and recommendation, and must exam
                                                                          Discipline of
                 record anew and exercise independent judgment." In re
                                                                                 Bar has
                 Schaefer, 117 Nev. 496, 515, 25 P.3d 191, 204 (2001). The State
                                                                                O'Mara
                 the burden of showing by clear and convincing evidence that
                                                                                 , 111 Nev.
                 committed the violations charged. In re Discipline of Drakulich
                 1556, 1566, 908 P.2d 709, 715 (1995).

SUPREME COURT
        Of
     NEVADA

                                                         2
(0) 1947A
                           While we conclude that clear and convincing evidence
                 upports the panel's findings of misconduct, we do not agree that the
                 aners recommended discipline is commensurate with the misconduct
                  ommitted. Therefore, we hereby suspend William Michael O'Mara from
                                                                                      ated
                 the practice of law for one year. O'Mara shall pay the costs associ
                                                                                       the
                 with the disciplinary proceedings within 30 days from his receipt of
                 State Bar's bill of costs, see SCR 120, and shall comply with SCR
                                                                                   115 and

                 SCR 116. The State Bar shall comply with SCR 121.1.
                               It is so ORDERED.


                                                                                                             is then
                       hich personal financial gain seems to be the intent, but that act
                                                                                       in court
                       ompounded by repeated false and misleading representations
                                                                                       by such
                        roceedings, a deposition, and a formal hearing occasioned
                                                                                       O'Mara
                         isrepresentations. Finally, in a letter to the State Bar, Mr.
                                                                                            .
                       continued to deny the true facts and the identity of the beneficiary
                                   The ABA Standards for Imposing Lawyer Sanctions,
                                                                                          dards,
                       Compendium of Professional Responsibility Rules and Stan
                                                                                            ct that
                       Standards 5.11 and 5.12 (2015 5th ed.), discusses the types of condu
                                                                                            e with
                       warrant serious discipline. These include intentional interferenc
                                                                                         or fraud.
                       the administration of justice, false swearing, misrepresentation,
                       Each of these factors is present in this matter.
                                   I struggle to write separately and to point out the evidence
                                                                                         discipline
                       discussed above, yet it is the factual foundation upon which this
                                                                                            rted by
                       proceeding rests. There is no dispute that this evidence was suppo
                                                                                           efore, I
                       clear and convincing evidence in the State Bar proceeding. Ther
                       cannot support a one-year suspension in light otsuch conduct.

                                                                                                   J.
                                                                  Saitta


                       HARDESTY, C.J., and GIBBONS, JJ., dissenting:

                                    Taking into consideration the mitigating factors, we agree
                                                                                          ient. We
                        with the disciplinary panel that a six-month suspension is suffic
                        therefore dissent.
                                                                                                  C.J.
                                                                  Hard

                                                                                              ,     J.
                                                                  Gibbons
SUPREME COURT
     OF
     NEVADA
                                                              4
(0) 1947A   ,AZIE19>
                Chair, Southern Nevada Disciplinary Board
                William B. Terry, Chartered
                Stan Hunterton, Bar Counsel, State Bar of Nevada
                Kimberly Farmer, Executive Director, State Bar of Nevada
                Perry Thompson, Admissions Office, United States Supreme Court




SUPREME COURT
        OF
     NEVADA
                                              5
(0) 1947A